DETAILED ACTION
The Office Action is in response to Amendment and Remarks dated on 05/16/2022 and email communication conducted on 08/09/2022.

Claims 1-20 as presented in the listing of claims below are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email communication with Quirk, Nathaniel (Registration No.60676) on 08/09/2022.

The listings of claims below will replace all prior versions and listings of claims in the application:

LISTING OF CLAIMS
1. (Currently amended) A control system for a vehicle, the system comprising: 
a plurality of vehicle subsystems associated with respective different dynamic vehicle control functions, the plurality of vehicle subsystems comprising a driveline subsystem, a powertrain subsystem, and a chassis subsystem; 
a plurality of subsystem controllers associated with respective ones of the vehicle subsystems, the subsystem controllers controlling subsystem actuators associated with the respective different dynamic vehicle control functions to change an operational state of components of the vehicle subsystems based on respective configuration settings; and 
an attribute configuration module operably coupled to the subsystem controllers, the attribute configuration module comprising processing circuitry, wherein the processing circuitry: 
saves current configuration settings for the driveline subsystem, the powertrain subsystem, and the chassis subsystem as a saved configuration responsive to a first actuation of a configuration mode actuator, 
after an on/off cycle of the vehicle, instructs the subsystem controllers to implement the saved configuration responsive to a second actuation of the configuration mode actuator by instructing each subsystem controller of the plurality of subsystem controllers to control the subsystem actuators to change the operational state of the components of each of the driveline subsystem, the powertrain subsystem, and the chassis subsystem in accordance with the saved configuration, and
display the saved configuration settings responsive to a third actuation of a configuration mode actuator.

2. (Previously presented) The system of claim 1, further comprising a vehicle communication bus via which the subsystem controllers and the vehicle subsystems communicate, 
wherein the attribute configuration module monitors communication on the vehicle communication bus to determine the current configuration settings.

3. (Previously presented) The system of claim 2, wherein the subsystem controllers receive encoded signals via the vehicle communication bus to define the respective configuration settings, 
wherein the attribute configuration module defines mirror signals utilizing the same coding as the encoded signals, and 
wherein the attribute configuration module instructs the subsystem controllers to utilize the encoded signals on the vehicle communication bus or the mirror signals to define the respective configuration settings.

4. (Previously presented) The system of claim 1, wherein the subsystem controllers include a driveline subsystem controller, a powertrain subsystem controller and a chassis subsystem controller.

5. (Previously presented) The system of claim 1, wherein the dynamic vehicle control functions comprise powertrain configurable features including status of an engine start/stop system, engine exhaust mode setting, and a base powertrain drive mode.

6. (Previously presented) The system of claim 1, wherein the dynamic vehicle control functions comprise driveline configurable features including transfer case setting, front and rear electrical differential lock status, and a driveline drive mode.

7. (Previously presented) The system of claim 1, wherein the dynamic vehicle control functions comprise chassis configurable features including a steering mode, a suspension mode, stabilizer bar connection status, and a chassis system mode.

8. (Previously presented) The system of claim 1, wherein the dynamic vehicle control functions are changeable during motion of the vehicle responsive to the second actuation of the configuration mode actuator.

9. (Previously presented) The system of claim 1, wherein the first actuation of the configuration mode actuator comprises a press and hold of the configuration mode actuator longer than a predetermined length of time.

10. (Currently amended) The system of claim 9, wherein the second actuation of the configuration mode actuator comprises two short presses of the configuration mode actuator, wherein a short press is pressing and holding for a time shorter than the predetermined length of time.

11. (Currently amended) The system of claim 10, wherein the third actuation of the configuration mode actuator comprises the short press of the configuration mode actuator 

12. (Previously presented) The system of claim 1, wherein, during a run cycle of the vehicle, each instance of the second actuation of the configuration mode actuator causes the saved configuration to be updated based on changes to the current configuration settings during the run cycle.

13. (Previously presented) The system of claim 1, wherein the saved configuration is stored through any number of on/off cycles of the vehicle.

14. (Currently amended) A attribute configuration module of a vehicle control system, the attribute configuration module comprising: 
processing circuitry communicating with a plurality of vehicle subsystems associated with respective different dynamic vehicle control functions, the plurality of vehicle subsystems comprising a driveline subsystem, a powertrain subsystem, and a chassis subsystem; and 
a plurality of subsystem controllers associated with respective ones of the vehicle subsystems, the subsystem controllers controlling subsystem actuators associated with the respective different dynamic vehicle control functions to change an operational state of components of the vehicle subsystems based on respective configuration settings; 
wherein the processing circuitry: 
saves current configuration settings for the driveline subsystem, the powertrain subsystem, and the chassis subsystem as a saved configuration responsive to a first actuation of a configuration mode actuator; 
after an on/off cycle of the vehicle, instructs the subsystem controllers to implement the saved configuration responsive to a second actuation of the configuration mode actuator by instructing each subsystem controller of the plurality of subsystem controllers to control the subsystem actuators to change the operational state of the components of each of the driveline subsystem, the powertrain subsystem, and the chassis subsystem in accordance with the saved configuration; and
displays the saved configuration settings responsive to a third actuation of a configuration mode actuator.

15. (Previously presented) The attribute configuration module of claim 14, wherein the attribute configuration module monitors communication on a vehicle communication bus via which the subsystem controllers and the vehicle subsystems communicate to determine the current configuration settings.

16. (Previously presented) The attribute configuration module of claim 15, the subsystem controllers receive encoded signals via the vehicle communication bus to define the respective configuration settings, 
wherein the attribute configuration module defines mirror signals utilizing the same coding as the encoded signals, and 
wherein the attribute configuration module instructs the subsystem controllers to utilize the encoded signals on the vehicle communication bus or the mirror signals to define the respective configuration settings.

17. (Previously presented) The attribute configuration module of claim 14, wherein the dynamic vehicle control functions are changeable during motion of the vehicle responsive to the second actuation of the configuration mode actuator.

18. (Previously presented) The attribute configuration module of claim 14, wherein, during a run cycle of the vehicle, each instance of the second actuation of the configuration mode actuator 47510068 v15Appl. No. 17/012,535 causes the saved configuration to be updated based on changes to the current configuration settings during the run cycle.

19. (Previously presented) The attribute configuration module of claim 14, wherein the processing circuitry stores the saved configuration through any number of on/off cycles of the vehicle.

20. (Currently amended) A method of providing customizable vehicle attribute configuration, the method comprising: 
monitoring a vehicle communication bus via which a plurality of vehicle subsystems associated with respective different dynamic vehicle control functions communicate with a plurality of subsystem controllers associated with respective ones of the vehicle subsystems, the plurality of vehicle subsystems comprising a driveline subsystem, a powertrain subsystem, and a chassis subsystem, the subsystem controllers controlling subsystem actuators associated with the respective different dynamic vehicle control functions to change an operational state of components of the vehicle subsystems based on respective configuration settings; 
in response to a first form of actuation of a configuration mode actuator, storing current configuration settings as a saved configuration based on encoded signals on the vehicle communication bus that device the respective configuration settings; 
in response to a second form of actuation of the configuration mode actuator, after an on/off cycle of the vehicle, instructing the subsystem controllers to implement the saved configuration via mirror signals that use the same coding as the encoded signals by instructing each subsystem controller of the plurality of subsystem controllers to control the subsystem actuators to change the operational state of the components of each of the driveline subsystem, the powertrain subsystem, and the chassis subsystem in accordance with the saved configuration; and
in response to a third form of actuation of the configuration mode actuator, displaying the saved configuration.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1, 14 and 20, closest prior arts Ford (How to Set up Memory Seats, hereinafter Ford), Yester et al. (US 20030078709 A1, hereinafter Yester) and Huang et al. (US 20090284359 A1, hereinafter Huang) taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.

Ford teaches saving and recalling accommodation features, such as the seat positioning, by holding and pressing buttons (Transcript 00:00-00:09: “Did you know that when your vehicle is equipped with memory seats, it can remember the position of your driver seat? Memory power adjustable pedals, steering column and power mirrors too”; Transcript 00:46: “After that, you can recall the saved positions by one touch of a memory button”; Transcript 01:14-01:18: “To save your memory preset position, simply press and hold a preset number for about three seconds, until you hear a chime to save the position”), but fails to specifically teach saving and recalling the driveline subsystem, the powertrain subsystem, and the chassis subsystem configuration, the subsystem controllers being configured to control actuators associated with the respective different dynamic vehicle control functions to change an operational state of components of the vehicle subsystems based on respective configuration settings and displaying the saved configuration settings responsive to a third actuation of a configuration mode actuator.

Yester further teaches not only saving and recalling accommodation features, but also for personalized body, chassis and power train features (par [0002]: “This, coupled with the increased use of flexible home and work environments, has resulted in attempts to provide control arrangements that allow a user to automatically set or reinstate their preferences. For example, some vehicles include a control arrangement that allows users to adjust and recall personalized body, chassis and power train preferences. In other words, a desired suspension response, seat position, mirror adjustment and transmission shift pattern can be chosen by a driver and stored for future recall), but fails to specifically teach the subsystem controllers being configured to control actuators associated with the respective different dynamic vehicle control functions to change an operational state of components of the vehicle subsystems based on respective configuration settings and displaying the saved configuration settings responsive to a third actuation of a configuration mode actuator.

Huang teaches identifying the driver of the vehicle and recalling the saved configuration by the controller controlling the actuators to change the operational state of the components in accordance with the saved configuration or driver ID (FIG. 2; FIG.9 elements 176-180; par [0052]: “FIG. 9 […]. Based on the same identification the driver characteristics system will also activate and permit the driver to access, use and modify various control settings, such as control settings for a power-train 176, a chassis 178 and an active safety system 180”; par [0008]: “For the interaction level of dynamic control, some vehicles allow each driver to choose from pre-set selections for various vehicle control components, for example, suspension, brakes and throttle, to suit the driving style of the driver. Based on the selection made by the driver the pre-set selections can then be applied to various vehicle components”), but fails to specifically teach displaying the saved configuration settings responsive to a third actuation of a configuration mode actuator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668